DELAWARE POOLED® TRUST The Core Focus Fixed Income Portfolio The Core Plus Fixed Income Portfolio The Emerging Markets Portfolio The Emerging Markets Portfolio II The Focus Smid-Cap Growth Equity Portfolio The Global Fixed Income Portfolio The Global Real Estate Securities Portfolio The High-Yield Bond Portfolio The International Equity Portfolio The International Fixed Income Portfolio The Labor Select International Equity Portfolio The Large-Cap Growth Equity Portfolio The Large-Cap Value Equity Portfolio The Real Estate Investment Trust Portfolio The Real Estate Investment Trust Portfolio II The Select 20 Portfolio (each, a "Portfolio" and collectively, the "Portfolios") Supplement to the Portfolios’ Statement of Additional Information dated March 1, 2011 The following is added to the section entitled "Trading Practices and Brokerage" on page 67: For the fiscal year ended October 31, 2010, The Emerging Markets Portfolio, The International Equity Portfolio, and The Labor Select International Equity Portfolio paid brokerage commissions to Macquarie Capital Europe Limited, a subsidiary of Macquarie Group Limited, an affiliate of the Manager, as follows: Portfolio Aggregate dollar amount of commissions paid to Macquarie Capital Europe Limited % of aggregate commissions paid to Macquarie Capital Europe Limited % of aggregate dollar amount of transactions involving the payment of commissions effected through Macquarie Capital Europe Limited The Emerging Markets Portfolio 12.64% 12.26% The International Equity Portfolio 7.58% 6.82% The Labor Select International Equity Portfolio 6.13% 6.85% Please keep this Supplement for future reference. This Supplement is dated December 15, 2011.
